Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-26 are present in this application. Claims 1-26 are pending in this office
Action.

3. 	The present application is being examined under the pre-AIA  first to invent
provisions.

4. 	This office action is NON-FINAL.

Drawings
5. 	The Drawings filed on 06/17/20 are acceptable for examination purposes.

Specification
6. 	The Specification filed on 06/17/20 is acceptable for examination purposes.

Information Disclosure Statement
 	The information disclosure statements (IDS) filed on 06/2220, 04/19/21, 05/10/21, 05/28/21, 08/24/21, 08/31/21, 11/24/21 and 12/23/21 have been
Considered by the Examiner and made of record in the application file.

Claim Rejections 35 U.S.C. §103
7. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
 	claimed invention is not identically disclosed as set forth in section 102, if the
 	differences between the claimed invention and the prior art are such that the
 	claimed invention as a whole would have been obvious before the effective filing
 	date of the claimed invention to a person having ordinary skill in the art to which
 	the claimed invention pertains. Patentability shall not be negated by the manner in
 	which the invention was made.


9. 	Claims 1-8, 10-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (Oracle Spatial, User’s Guide and Reference, Release 9.2, March 2002, Part No. A96630-01) in view of Mishra et al. (US 2017/0031975 A1).

 	Regarding claim 1, Murray teaches, a computer-executed method comprising: 
 	maintaining, on disk by a database management system, a first table that stores a plurality of columns that comprises, (See Murray page 473, “Relational Database Management System (RDBMS)”, lines 2-3, data is stored in tables consisting of one or more rows, each containing the same set of columns…database management system) one or more geometry-type columns, (See Murray page 230, “SDO_WITHIN_DISTANCE”, geometry1, lines 2-3Specifies a geometry column in a table. The column has the set of geometry objects); 
 	wherein the database management system, (See Murray page 473, “Relational Database Management System (RDBMS)”, lines 2-3), maintains metadata defining the plurality of columns, (See Murray page 473, “Relational Database Management System (RDBMS)”, lines 2-3, The column name is stored in the spatial metadata); 
 	wherein said metadata includes a definition of one or more virtual columns of said plurality of columns, (See Murray page 473, “Relational Database Management System (RDBMS)”, lines 2-3, The column name is stored in the spatial metadata);  
 	creating a set of in-memory columns that materializes results of the one or more expressions based on the one or more geometry-type columns, (See Murray page 57, “Spatial Data Types and Metadata”, lines 3-4, A geometry is stored as an object, in a single row, in a column of type SDO_GEOMETRY. Spatial index creation and maintenance is done using basic DDL (CREATE, ALTER, DROP) and DML (INSERT, UPDATE, DELETE) statements); 
 	compiling, by the database management system, a query that includes a particular operator that operates on the one or more geometry-type columns, (See Murray page 51, paragraph l-5, lines 3-4,The SDO_NN operator returns a specified number of objects from a geometry column that are closest to a specified geometry…In determining how close two geometry objects are, the shortest possible distance between any two points on the surface of each object is used).; 
 	Murray does not explicitly disclose wherein the definition comprises one or more expressions that derive values for the one or more virtual columns from the one or more geometry-type columns, rewriting the query to generate a rewritten query that includes at least one expression of the one or more expressions, executing the rewritten query, wherein said executing the rewritten query comprises, detecting the at least one expression in the rewritten query, based on said detecting the at least one expression in the rewritten query, performing one or more tasks, required by the particular operator, based on the set of in-memory columns, and returning a result data set,  wherein the method is performed by one or more computing devices.
 	However, Mishra teaches wherein the definition comprises one or more expressions that derive values for the one or more virtual columns from the one or more geometry-type columns, (See Mishra Abstract, paragraph [0022], The set of one or more virtual column units includes a particular virtual column unit storing results that are derived by evaluating an expression on at least one column of the on-disk table); wherein said compiling comprises, (See Mishra paragraph [0032], query compilation), rewriting the query to generate a rewritten query that includes at least one expression of the one or more expressions, (See Mishra paragraph [0080], queries are rewritten to access materialized expressions stored in hidden virtual expressions); executing the rewritten query, wherein said executing the rewritten query comprises, (See Mishra paragraph [0140], queries may be rewritten to access the results directly from MRA 508 rather than performing the computation during query execution): detecting the at least one expression in the rewritten query, based on said detecting the at least one expression in the rewritten query, (See Mishra paragraph [0082], identified expression is associated with a hidden virtual column, then the database query may be rewritten to access the hidden virtual column as previously described), performing one or more tasks, required by the particular operator, based on the set of in-memory columns, (See Mishra paragraph [0079], database server instance 100 can provide the user with scan performance similar to that of a physical on-disk column that has been materialized in -memory), and returning a result data set, (See Mishra paragraph [0089], database server instance 100 generates and returns a final query result),  wherein the method is performed by one or more computing devices, (See Mishra paragraph [0196], special-purpose computing devices may be hard-wired to perform the techniques).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the definition comprises one or more expressions that derive values for the one or more virtual columns from the one or more geometry-type columns, rewriting the query to generate a rewritten query that includes at least one expression of the one or more expressions, executing the rewritten query, wherein said executing the rewritten query comprises, detecting the at least one expression in the rewritten query, based on said detecting the at least one expression in the rewritten query, performing one or more tasks, required by the particular operator, based on the set of in-memory columns, and returning a result data set,  wherein the method is performed by one or more computing devices. of 

 	Claim 14 recites the same limitations as claim 1 above. Therefore, claim
14 is rejected based on the same reasoning.

 	Regarding claim 2, Murray taught the computer-executed method of Claim 1, as described above. 
 	Murray does not explicitly disclose wherein rewriting the query to generate a rewritten query that includes at least one expression of the one or more expressions is performed in response to determining that the first table is represented, in memory, at least in part by the set of in-memory columns.  
 	However, Mishra teaches wherein rewriting the query to generate a rewritten query that includes at least one expression of the one or more expressions, (See Mishra paragraph [0080], queries are rewritten to access materialized expressions stored in hidden virtual expressions); is performed in response to determining that the first table is represented, in memory, at least in part by the set of in-memory columns, (See Mishra paragraph [0061], expressions identified for in -memory materialization are added to a corresponding table as a hidden virtual columns).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein rewriting the query to generate a rewritten query that includes at least one expression of the one or more expressions is performed in response to determining that the first table is 

 	Claim 15 recites the same limitations as claim 2 above. Therefore, claim
15 is rejected based on the same reasoning.

 	Regarding claim 3, Murray taught the computer-executed method of Claim 1, as described above. 
 	Murray does not explicitly disclose wherein rewriting the query to generate the rewritten query comprises replacing, in the rewritten query, the particular operator with the at least one expression.  
 	However, Mishra teaches wherein rewriting the query to generate the rewritten query, (See Mishra paragraph [0080], queries are rewritten to access materialized expressions stored in hidden virtual expressions); comprises replacing, in the rewritten query, the particular operator with the at least one expression, (See Mishra paragraph [0080], queries are rewritten to…determines that evaluation results for an expression are stored in a virtual column, database server instance 100 replaces the reference to the expression with a reference to the hidden virtual column).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein rewriting the query to generate the rewritten query comprises replacing, in the rewritten query, the 

 	Claim 16 recites the same limitations as claim 3 above. Therefore, claim
16 is rejected based on the same reasoning.

 	Regarding claim 4, Murray taught the computer-executed method of Claim 1, as described above.  Murray further teaches does not explicitly disclose wherein creating the set of in-memory columns that materializes results of the one or more expressions, (See Murray 7.2 SDO_GEOMETRY Objects in Function-Based Indexes, page 181, paragraph 1, the spatial index is created based on the precomputed values returned by the function or expression), comprises computing the one or more expressions for one or more spatial data objects stored in the one or more geometry-type columns, (See Murray A See 7.2 SDO_GEOMETRY Objects in Function-Based Indexes, page 181, paragraph 1, function-based spatial index facilitates queries that use locational information (of type SDO_GEOMETRY) returned by a function or expression. In this case, the spatial index is created based on the precomputed values returned by the function or expression).  

 	Claim 17 recites the same limitations as claim 4 above. Therefore, claim
17 is rejected based on the same reasoning.


 	Regarding claim 5, Murray taught the computer-executed method of Claim 1, as described above.  Murray further teaches wherein: the one or more geometry-type columns include information defining a particular geometry (See Murray 4.1.5 Constraining Data to a Geometry Type page 105, paragraph 1, Geometry Type column… and specify a value from the Geometry Type column); the one or more expressions derive a set of bounding box values from the information defining the particular geometry, (See Murray 1.9 Spatial Aggregate Functions page 51 lines 7-10, Spatial aggregate functions return a geometry object of type SDO_
GEOMETRY. For example, the following statement returns the minimum bounding
rectangle of all the geometries in a table); and the set of bounding box values define a bounding box for the particular geometry, (See Murray page 216 lines 14-15, the GEOMETRY column object is likely to interact spatially with the specified rectangle).  

 	Claim 18 recites the same limitations as claim 5 above. Therefore, claim
18 is rejected based on the same reasoning.

 	Regarding claim 6, Murray taught the computer-executed method of Claim 5, as described above.  Murray further teaches wherein the set of in-memory columns store the set of bounding box values, (See Murray 1.5.1 Element page 33 lines 1-6, An element is the basic building block of a geometry. The supported spatial element types are points, line strings, and polygons…Each coordinate in an element is stored as an X,Y pair).  

 	Claim 19 recites the same limitations as claim 6 above. Therefore, claim
19 is rejected based on the same reasoning.

 	Regarding claim 7, Murray taught the computer-executed method of Claim 1, as described above.  
 	Murray does not explicitly disclose wherein the one or more virtual columns are not materialized on disk.
 	However, Mishra teaches wherein the one or more virtual columns are not materialized on disk, (See Mishra paragraph [0079], user-defined virtual columns, database server instance 100 can provide the user with scan performance similar to that of a physical on -disk column that has been materialized in-memory, but without the extra -disk overhead).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the one or more virtual columns are not materialized on disk, of Mishra, to storing and maintaining evaluation results for expressions and internal computations within in-memory storage units (See Mishra paragraph [0006]).

 	Claim 20 recites the same limitations as claim 7 above. Therefore, claim
20 is rejected based on the same reasoning.


 	Regarding claim 8, Murray taught the computer-executed method of Claim 1, as described above.  
  	Murray does not explicitly disclose wherein the set of in-memory columns are materialized, in memory, in one or more in-memory expression units (IMEUs).
 	However, Mishra teaches wherein the set of in-memory columns are materialized, in memory, in one or more in-memory expression units (IMEUs), (See Mishra paragraph [0022], a set of in-memory units, referred to herein as "in-memory columnar units (IMCUs)" and "in-memory expression units (IMEUs)").
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the set of in-memory columns are materialized, in memory, in one or more in-memory expression units (IMEUs), of Mishra, to storing and maintaining evaluation results for expressions and internal computations within in-memory storage units (See Mishra paragraph [0006]).

 	Claim 21 recites the same limitations as claim 8 above. Therefore, claim
21 is rejected based on the same reasoning.
 	
 	Regarding claim 10, Murray taught the computer-executed method of Claim 1, as described above.  Murray further teaches wherein the particular operator is of type SDO_filter, (See Murray 4.2.1.1 Primary Filter Operator page 111, paragraph 1,The SDO_FILTER operator implements the primary filter portion of the two-step process involved in the product’s query processing model).

 	Claim 23 recites the same limitations as claim 10 above. Therefore, claim
23 is rejected based on the same reasoning.

  	Regarding claim 11, Murray taught the computer-executed method of Claim 1, as described above.  
 	Murray does not explicitly disclose wherein the one or more tasks comprise a Single Instruction, Multiple Data (SIMD) scan on at least a portion of the set of in-memory columns.
 	However, Mishra teaches wherein the one or more tasks comprise a Single Instruction, Multiple Data (SIMD) scan on at least a portion of the set of in-memory columns, (See Mishra paragraph [0193], user-defined virtual columns in-memory…vector processing technique is referred to as single instruction, multiple data ( SIMD) processing where a single instruction may cause the same operation to be performed on multiple data sets simultaneously).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein the set of in-memory columns are materialized, in memory, in one or more in-memory expression units (IMEUs), of Mishra, to storing and maintaining evaluation results for expressions and internal computations within in-memory storage units (See Mishra paragraph [0006]).


 	Claim 24 recites the same limitations as claim 11 above. Therefore, claim
24 is rejected based on the same reasoning.

 	Regarding claim 12, Murray taught the computer-executed method of Claim 1, as described above.  
 	Murray does not explicitly disclose wherein: said performing the one or more tasks based on the set of in-memory columns, comprises identifying, based on information in the set of in-memory columns, a set of candidate geometry objects stored in the one or more geometry-type columns, the method further comprises: determining whether one or more geometry objects, of the set of candidate geometry objects satisfy a requirement of the rewritten query, and in response to determining that the one or more geometry objects satisfy the requirement of the rewritten query, generating the result data set based, at least in part, on the one or more geometry objects.
 	However, Mishra teaches wherein: said performing the one or more tasks based on the set of in-memory columns, (See Mishra paragraph [0079], database server instance 100 can provide the user with scan performance similar to that of a physical on-disk column that has been materialized in -memory), comprises identifying, based on information in the set of in-memory columns, (See Mishra paragraph [0025], Identifying expressions and other computations for in-memory materialization);a set of candidate geometry objects stored in the one or more geometry-type columns, (See Mishra paragraph [0069], for each candidate expression, result values into one or more VCUs. For each respective IMEU, the background process may access the operand column values); the method further comprises: determining whether one or more geometry objects, of the set of candidate geometry objects satisfy a requirement of the rewritten query, (See Mishra paragraph [0115], A bit-vector that is derived during predicate evaluation stores a set of bits, where the position of each bit corresponds to a different row and the value of each bit indicates whether the corresponding row satisfies the predicate) and 
 in response to determining that the one or more geometry objects satisfy the requirement of the rewritten query, (See Mishra paragraph [0115], If the predicate expression "e/f=10" is evaluated against five rows in table t, for example, then a five-bit bit-vector may be generated and cached in MRA 508 to indicate which rows of table t have values in columns e and f that satisfy the predicate expression…Caching bit-vectors allows subsequent queries to be rewritten to simply refer to the bit-vector rather than perform a potentially expensive evaluation), generating the result data set based, at least in part, on the one or more geometry objects, (See Mishra paragraph [0063], 100 generates and returns a final query result using).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify wherein: said performing the one or more tasks based on the set of in-memory columns, comprises identifying, based on information in the set of in-memory columns, a set of candidate geometry objects stored in the one or more geometry-type columns, the method further comprises: determining whether one or more geometry objects, of the set of candidate 
 	
 	Claim 25 recites the same limitations as claim 12 above. Therefore, claim
25 is rejected based on the same reasoning.

 	Regarding claim 13, Murray taught the computer-executed method of Claim 1, as described above.  
 	 Murray does not explicitly disclose compiling, by the database management system, a second query that includes a second operator that operates on the one or more geometry-type columns, wherein said compiling comprises rewriting the second query to generate a second rewritten query, that includes a particular expression of the one or more expressions, executing the second rewritten query, wherein said executing the second rewritten query comprises, determining that results of the particular expression in the second rewritten query are not included in memory, based on said determining that results of the particular expression in the second rewritten query are not included in memory, performing one or more tasks, required by the second operator, based on the one or more geometry-type columns, and returning a second result data set.
(See Murray page 51, paragraph l-5, lines 3-4,The SDO_NN operator returns a specified number of objects from a geometry column that are closest to a specified geometry…In determining how close two geometry objects are, the shortest possible distance between any two points on the surface of each object is used); wherein said compiling comprises rewriting the second query to generate a second rewritten query, (See Mishra paragraph [0080], queries are rewritten to access materialized expressions stored in hidden virtual expressions), that includes a particular expression of the one or more expressions, (See Mishra paragraph [0084], expressions "a+b" and "b+a" are considered the same expression for a particular table); executing the second rewritten query, wherein said executing the second rewritten query comprises, (See Mishra paragraph [0140], queries may be rewritten to access the results directly from MRA 508 rather than performing the computation during query execution): determining that results of the particular expression in the second rewritten query are not included in memory, (See Mishra paragraph [0085], scans in-memory area 120 to determine whether IMEUs 124a to 124n includes any VCUs that store results for an identified expression referenced by the database query), based on said determining that results of the particular expression in the second rewritten query are not included in memory, (See Mishra paragraph [0087], If there are no VCUs that store results for the identified expression…If the values are not stored in memory, database server instance 100 retrieves the values from another source such as a transaction journal or disk), performing one or more tasks, required by the second operator, based on the one or more geometry-type columns, (See Mishra paragraph [0032], query processes 142, which perform tasks such as query compilation, query execution plan generation and optimization, parallel query coordination, and query execution), and returning a second result data set, (See Mishra paragraph [0089], database server instance 100 generates and returns a final query result using the PCRs, either retrieved from in-memory area 120 or computed per the description above, for each identified expression).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify compiling, by the database management system, a second query that includes a second operator that operates on the one or more geometry-type columns, wherein said compiling comprises rewriting the second query to generate a second rewritten query, that includes a particular expression of the one or more expressions, executing the second rewritten query, wherein said executing the second rewritten query comprises, determining that results of the particular expression in the second rewritten query are not included in memory, based on said determining that results of the particular expression in the second rewritten query are not included in memory, performing one or more tasks, required by the second operator, based on the one or more geometry-type columns, and returning a second result data set, of Mishra, to storing and maintaining evaluation results for expressions and internal computations within in-memory storage units (See Mishra paragraph [0006]).


26 is rejected based on the same reasoning.

10. 	Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (Oracle Spatial, User’s Guide and Reference, Release 9.2, March 2002, Part No. A96630-01) in view of Mishra et al. (US 2017/0031975 A1) and further in view of Liu et al. (US 2017/0060973 A1).

 	Regarding claim 9, Murray taught the computer-executed method of Claim 1, as described above.  
 	Murray together with Mishra does not explicitly disclose comprising: maintaining, in memory, a copy of data from the one or more geometry-type columns in a mirror format, wherein the copy of data from the one or more geometry-type columns is associated with the set of in-memory columns that materializes results of the one or more expressions.
 	However, Liu teaches comprising: maintaining, in memory, a copy of data from the one or more geometry-type columns in a mirror format, (See Liu paragraph [0059], the mirror-format may be a format that is tailored to improving in-memory query performance), wherein the copy of data from the one or more geometry-type columns is associated with the set of in-memory columns that materializes results of the one or more expressions, (See Liu paragraph [0029], maintaining multiple copies of the same data items, where one copy is maintained persistently on disk, and another copy is maintained in volatile memory. The copy that is maintained in volatile memory is referred to as an "in-memory copy" (IMC). The structure in which the IMCs are stored may be an in-memory compression unit (IMCU).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify comprising: maintaining, in memory, a copy of data from the one or more geometry-type columns in a mirror format, wherein the copy of data from the one or more geometry-type columns is associated with the set of in-memory columns that materializes results of the one or more expressions, of Mishra, to storing and maintaining evaluation results for expressions and internal computations within in-memory storage units (See Mishra paragraph [0006]).

 	Regarding claim 22, Murray taught the one or more non-transitory computer-readable media of Claim 14, as described above.  Murray further teaches wherein the one or more sequences of instructions, (See Murray paragraph [0201], executing one or more sequences of one or more instructions contained in main memory 706), further comprise instructions that, when executed by one or more processors, (See Murray paragraph [0198], execution of instructions to be executed by processor).
	Murray together with Mishra does not explicitly disclose, cause: maintaining, in memory, a copy of data from the one or more geometry-type columns in a mirror format; wherein the copy of data from the one or more geometry-type columns is associated with the set of in-memory columns that materializes the one or more virtual columns.
 	However, Liu teaches disclose, cause: maintaining, in memory, a copy of data from the one or more geometry-type columns in a mirror format, (See Liu paragraph [0059], the mirror-format may be a format that is tailored to improving in-memory query performance), wherein the copy of data from the one or more geometry-type columns is associated with the set of in-memory columns that materializes the one or more virtual columns, (See Liu paragraph [0029], maintaining multiple copies of the same data items, where one copy is maintained persistently on disk, and another copy is maintained in volatile memory. The copy that is maintained in volatile memory is referred to as an "in-memory copy" (IMC). The structure in which the IMCs are stored may be an in-memory compression unit (IMCU).  
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify cause: maintaining, in memory, a copy of data from the one or more geometry-type columns in a mirror format; wherein the copy of data from the one or more geometry-type columns is associated with the set of in-memory columns that materializes the one or more virtual columns, of Mishra, to storing and maintaining evaluation results for expressions and internal computations within in-memory storage units (See Mishra paragraph [0006]).

Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure. See form PTO-892.
 	Chavan et al. (US 2018/0075105 A1), Columnar database data enables efficient processing of database data. Because the column values of a column are stored contiguously in memory, many kinds of database operations may be performed 
 	Milby (US 2012/0166423 A1) statistical collection, a commercial database is also provided with a database table column indexing mechanism that enables rows of the database to be retrieved more efficiently via a search condition executed against the table's indexed column.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163